ACCEPTED
                                                                             04-15-00132-CV
                                                                 FOURTH COURT OF APPEALS
                                                                      SAN ANTONIO, TEXAS
                                                                        6/4/2015 11:12:06 AM
                                                                              KEITH HOTTLE
                                                                                      CLERK

                    No. 04-15-00132-CV

                                                          FILED IN
COURT OF APPEALS FOR THE FOURTH DISTRICT4th
                                         OFCOURT
                                             TEXAS  OF APPEALS
                                         SAN ANTONIO, TEXAS
                  San Antonio, Texas    06/04/15 11:12:06 AM
                                                       KEITH E. HOTTLE
                                                            Clerk


          Armando Hernandez and Nancy Hernandez,

                                                Appellants,
                              v.

             Mario Saldivar, Fernando Saldivar,
            Asser Global, Inc., Smart Global, Inc.,
                    and Grupo K77, S.C.

                                                 Appellees.


                From 150th District Court,
                  Bexar County, Texas
             The Honorable Barbara Nellermoe


      APPELLANTS’ MOTION TO DISMISS APPEAL
      Pursuant to Rule 10 of the Texas Rules of Appellate Procedure, Appellants

Armando Hernandez and Nancy Hernandez file this Motion to Dismiss Appeal. The

Appellants no longer wish to pursue the Appeal and, therefore, respectfully request

that this Court dismiss their appeal.


                                        Respectfully submitted,

                                        RUSTY HARDIN & ASSOCIATES, L.L.P.

                                        /s/ Rusty Hardin

                                        Rusty Hardin
                                        State Bar No. 08972800
                                        Ryan K. Higgins
                                        State Bar No. 24007362
                                        Bob Wynne
                                        State Bar No. 24060861
                                        5 Houston Center
                                        1401 McKinney, Suite 2250
                                        Houston, Texas 77010-4035
                                        (713) 652-9000
                                        (713) 652-9800 (Facsimile)

                                        ATTORNEYS FOR RELATORS
                      CERTIFICATE OF CONFERENCE

     Appellant’s counsel has conferred with Appellee’s counsel and counsel is not
opposed to the filing of Appellants’ Motion to Dismiss Appeal.

                                       By:    /s/ Bob Wynne
                                             Bob Wynne


                         CERTIFICATE OF SERVICE

     I hereby certify that a true and correct copy of the foregoing Motion to Dismiss
Appeal was served on all counsel of record on the 4th day of June, 2015:

      Jeffrey A. Hiller
      Cacheaux, Cavazos, & Newton, LLP
      333 Convent Street
      San Antonio, Texas 78205
      jhiller@ccn-law.com

      Royal B. Lea, III
      Bingham & Lea, P.C.
      319 Maverick Street
      San Antonio, Texas 78212
      royal@binghamandlea.com

                                       By:    /s/ Bob Wynne
                                             Bob Wynne




                                         2